Citation Nr: 0001372	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
February 1973.  Service in Vietnam is indicated by the 
evidence of record. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The appellant testified at a personal hearing 
conducted before the undesigned Board Member in July 1998.  
When last before the Board, in November 1998, the appellant's 
claim was remanded in part to ensure compliance with the 
decision of the United States Court of Appeals for Veterans 
Claims in Robinette v. Brown, 8 Vet. App. 69 (1995), 
discussed below.  

Having examined all evidence of record, the Board is of the 
opinion that this matter is ready for appellate review.  

By rating decision dated in September 1997, service 
connection for a skin rash and for asthma as a result of 
claimed exposure to herbicides was denied.  By rating 
decision dated in January 1998, service connection was denied 
for hearing loss, tinnitus; and for a jaw injury secondary to 
in-service dental trauma.  Following the Board's November 
1998 remand of the issue presently under consideration, in 
April 1999 the RO denied service connection for compensation 
purposes for in-service dental trauma.  The appellant's 
claims folder does not reveal that a notice of disagreement 
has been filed relative to any of the foregoing claims.  
Accordingly, those issues are not currently in appellate 
status and will be discussed no further herein.


FINDINGS OF FACT

1. The appellant sustained dental trauma as a result of an 
in-service incident.

2. Competent medical evidence has not been adduced that links 
the appellant's claimed migraine headache disorder to the 
combat incident, to service-connected dental trauma, or to 
any other incident of military service.  

CONCLUSION OF LAW

The appellant's claim of service connection for migraine 
headaches, secondary to in-service dental trauma, is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has migraine headaches which 
are attributable to an in-service dental trauma, which has 
been service-connected for treatment purposes.  The appellant 
therefore argues that a grant of service connection for the 
headache disorder is warranted on a secondary basis.  The 
appellant also appears to be contending the service 
connection may be warranted on a direct basis in that he 
testified that headaches began during service after the 
incident which caused the dental trauma.  The Board will 
accordingly explore service connection on both a direct and a 
secondary basis.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then review the applicable law.  Finally, the 
Board will analyze the appellant's claim and render a 
decision.


Factual background

The appellant's service medical records reveal that while 
serving on active duty in Vietnam, he sustained trauma to his 
number eight and 10 teeth.  The service medical records do 
not reflect any complaints of or treatment for headaches.

The report of the medical examination done prior to the 
appellant's separation from service in February 1973 reflects 
no neurologic complaints, symptoms, or diagnoses.  Although 
the appellant reported that he once had a "head injury," it 
was noted that in addition to specified symptoms, the 
appellant denied all significant medical history.  He 
specifically responded "no" to the question in the report 
of medical history concerning frequent or severe headache.  
Physical examination was pertinently normal, with the 
exception that teeth 8 and 10 were noted to have been 
missing.

By rating decision dated in July 1984, service connection for 
treatment purposes was granted for the in-service dental 
trauma to the number eight and 10 teeth.  

In a statement received in March 1997, the appellant sought 
service connection for what he described where migraine 
headaches, which he indicated were brought about by his in-
service  dental injury.  He reported that he was then 
experiencing a popping sensation in his jaw, which was then 
followed by a severe headache.  By rating decision dated in 
March 1997, service connection for migraine headaches as 
secondary to the service-connected dental trauma was denied.  

In due course of his ensuing appeal, outpatient treatment 
records were received from the Huntington, West Virginia VA 
Medical Center.  These reflect periodic treatment for 
respiratory and dermatologic disorders.  Except for a March 
1997 complaint of headaches, adduced during the course of an 
Agent Orange examination, the records are devoid of any 
reference to any neurological disorders.  

In July 1998, the appellant testified at a personal hearing 
before the undersigned.  He stated that one evening, he was 
assisting in building an outdoor handball court while in 
Vietnam and that while doing so, he and his friends were 
subjected to enemy small arms fire.  The appellant that 
during the resulting movement to cover, he ran into a tree 
and sustained the dental injury as is reported above.  He 
received in-service medical treatment for the dental injury.  
The appellant further stated that within three months after 
becoming injured, he began having headaches.  He stated that 
he informed military physicians of his headaches.  

The appellant stated that he asked his VA primary care 
physician, Dr. P. "off the record" whether his headaches 
could have been caused by in-service dental trauma.  While he 
reported that both Dr. P. and a Dr. D. replied in the 
affirmative, there was no written documentation reflecting 
this.  The appellant stated that he was never treated for the 
headaches.  

In November 1998, the Board remanded the appellant's claim, 
and directed in part that the RO attempt to secure the 
records of Drs. P. and D.  In January 1999, VA medical 
records dated from 1984 to 1999 were received by the RO.  In 
part, the records reflect continuing treatment for 
respiratory problems, hypertension, and continuing dental 
care.  The records are devoid of any mention of a headache 
disorder.  Also in January 1999, the appellant reported that 
he had no further medical records to submit.  


Relevant Law and Regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991).  Determinations 
relative to service connection will be based on review of the 
entire evidence of record.  38 C.F.R. § 3.303(a) (1999).

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.  

Well-Grounded Claims

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim.  A 
well-grounded claim is "one which is meritorious on its own 
or capable of substantiation. Such a claim need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded. 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table).  

As noted above, the law provides that service connection may 
be granted on a secondary basis if a claimed disability is 
found to be proximately due to or is the result of a service- 
connected disability.  38 C.F.R. § 3.310(a) (1999).  A valid 
assertion of secondary service connection must nonetheless 
fulfill the well-grounded claim requirement applicable to 
other claims.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Velez v. West, 11 Vet. App. 148, 158 (1998); Locher 
v. Brown, 9 Vet. App. 535, 538-539 (1996).  There must be 
evidence of the claimed disability; a service-connected 
disease or injury; and a nexus, established by competent 
medical evidence, between the two.  Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The burden to submit evidence sufficient to establish a well-
grounded claim is the claimant's alone.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed.Cir. 1997).  Where the determinative 
issue involves either medical etiology or diagnosis, 
competent medical evidence is necessary to fulfill the well-
grounded claim requirement. Where the determinative issue 
does not require medical diagnosis or etiology, lay testimony 
by itself may suffice to meet the statutory burden.  Caluza,  
7 Vet. App. at 504; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded unless the statements are 
inherently incredible or beyond the competence of the person 
making them.  See Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

As noted above, in order for this claim to be considered to 
be well grounded, there must be (1) evidence of a current 
disability; (2) evidence of injury in service and/or of a 
service-connected disability; and (3) evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza  and Reiber, supra.

With respect to the second Caluza/Reiber element, in-service 
incurrence, there is ample evidence of both an in-service 
trauma and a service-connected disability.
However, the record is devoid of any current diagnosis of 
migraine headaches or of medical evidence linking the 
appellant's claimed current disorder to any incident of his 
military service or to his service-connected (for treatment 
purposes) dental trauma.  


It is clear that the appellant believes his headaches are 
linked to the dental disability.  However, the appellant's 
theory regarding this linkage is not sufficient to render his 
claim well grounded.  It is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993).  Competent medical evidence 
is required.

The Board has carefully considered the appellant's account of 
continued symptomatology since his discharge from active duty 
in February 1973.  
However, in Voerth v. West, 13 Vet. App. 117, 120 (1999), the 
Court held that 38 C.F.R. § 3.303(b), pertaining to 
continuity of symptoms, does not relieve a claimant of the 
burden of providing a medical nexus between service and the 
currently claimed disability.  In this case the appellant has 
failed to provide the required medical nexus evidence.

Finally, this matter was remanded in November 1998 because 
the appellant indicated that medical opinions by Drs. P. and 
D existed which would prove to be favorable to his claim.  
See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  As 
indicated above, the RO made efforts to obtain such medical 
opinions, which proved to be unavailing.

The Court has held that a claimant's accounts of statements 
made to him by physicians cannot render the claim well 
grounded.  The connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995). 

The Board further notes that through his representative in 
October 1999, the appellant evidently conceded that the claim 
is not well grounded.  

In summary, having carefully reviewed all of the evidence of 
record in this matter and presumed it credible for the 
limited purpose of ascertaining the claim's plausibility, the 
Board finds that the appellant has not submitted a well-
grounded claim of service connection for migraine headaches.  
The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is in this case.  In 
the absence of a well-grounded claim, the benefit sought on 
appeal is denied.

Additional comment

Because the appellant's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  As discussed in 
detail above, the Board remanded this case in November 1998, 
invoking Robinette, because the appellant indicated that 
medical opinion evidence favorable to his claim may have 
existed.  The results of that remand were fruitless.  VA is 
not on notice of any other known and existing evidence which 
would make the adjudicated service connection claim 
plausible.  



ORDER

A well-grounded claim not having been presented, the claim of 
entitlement to service connection for migraine headaches is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

